Berry, J.
This is a controversy as to the terms of a contract under which plaintiffs drove certain logs for defendant. To prove their version of the contract, plaintiffs introduced a telegram. There was no competent evidence to show that it was sent by or on behalf of *217defendant, and its admission over defendant’s objection was therefore improper. Burt v. Winona & St. P. R. Co., 31 Minn. 172. The error in admitting it cannot be held immaterial, for the main question in the ease was whether one Heath had authority from defendant to make the contract which plaintiffs claim that he did make. Aside from the telegram, the only substantial evidence of his authority is found in admissions in defendant’s answer, and in a letter from defendant’s president. These admissions, however, are only of authority to make such a contract as is set up in defendant’s answer; that is to say, of a limited authority to make that particular contract •and no other. The telegram, in connection with some other testimony in the case, tended to show, or at any rate was introduced and received as tending to show, a general authority in Heath to make a ■contract with plaintiffs for the driving of the logs, without limitation as to terms. There must, therefore, be a new trial on account of its admission.
Order reversed, and a new trial directed.